DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,790,521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive. Specifically, applicant argues:
A) the prior art does not disclose the size distribution as claimed because the prior art teaches fibers with a diameter of 6 to 10 microns but have a length over 1cm in length.   However, the Examiner maintains that the diameters disclosed by the prior art for the zirconia fibers are reasonably considered “a particle size” which is within the claimed range (i.e. all of the fibers have a particle diameter i.e. size of 6 to 10 microns).  The claim does not require spherical particles with a diameter or that the particles have all of their dimensions within the particle size range as claimed.   Depending on the degree of ball milling it is further reasonably assumed that the powder component formed from the fibers with a diameter of 6 to 10 microns all have a dimension within the claimed range of 1 to 25 microns as the claimed range is substantially broader than the range disclosed by the prior art and ball milling of fibers will naturally serve to reduce the length of the fibers while maintaining a diameter within the same order of magnitude in a manner which obviates the claimed range.
B) the prior art does not have a powder component and a binder component within the claimed concentrations. However, as noted below and previously in the rejection: Kelley et al. teach zirconia for both the binder and powder component (paragraph [0019]) which is ground to a powder (see Table).  Further, as there is no distinction between the zirconia of the power component and zirconia of the binder component in the instant claims, the weight fractions of each component in the prior art (i.e. 100% zirconia powders) are taken to obviate the claimed ranges as arbitrary amounts of each component of the prior art zirconia may be considered the binder or powder component (such as 10-30% of the zirconia bulk fiber in the prior art considered the binder in addition to the zirconia Rigidizer and 10-30% of the zirconia bulk fiber considered the powder component in addition to the 60% cerium oxide powder of the example in the Table in paragraph [0033]).     It is unclear what, if any, distinction there is between the binder component and powder component of the claims as both may be zirconia powder.  Therefore, the prior art which allows for 100% zirconia is considered to include both a zirconia binder and zirconia powder which sum to 100% of the composition. 

Relevant MPEP Sections
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (US Pub 2007/0231663 cited in IDS) with supporting evidence from Zircar Zirconia Inc. (“Zirconia Bulk Fibers Type ZYBF” of record) in view of Kunz et al. (USP 4,761,348 cited in IDS).
In regard to claims 1-4, Kelley et al. teach a caulk composition comprising: at least one powder component (such as zirconia) and at least one binder component (such as zirconia - paragraph [0019]) but does not disclose the powder component has a particle size distribution in the range of 95% less than 25 micron and 90% greater than 1 micron.  
However, Kelley et al. teach that the zirconia material may be zirconia bulk fiber, type ZYBF-2 No. ZPI-210 (ground to a powder) (see the table on page 3) and the product sheet for such as material from Zircar Zirconia notes that these fibers are typically 6 to 10 microns in diameter (see first page of product sheet - i.e. almost all of the fibers have a particle size within this range) which is taken to overlap the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) absent evidence of criticality. 
However, in any event, Kunz et al. teach a similar ceramic (such as zirconia) porous sealing material for fuel cells and the desirability for the ceramic material to include smooth fibers of about 5 to 20 microns in diameter (i.e. 100% of the material is within this range - column 2 lines 16-40) which allows particular portions of the stack to act as electrolyte reservoirs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use a particle size distribution between 5 and 10 microns for zirconia material of Kelley et al. as such allows for tailorable electrolyte absorption properties in the sealing material as taught by Kunz et al. and is the typical particle size for the material as exemplified by Zircar Zirconium Inc. and the instant claims (and specification) fail to provide a criticality for the claimed range (see MPEP 716.02(a-d)) of the particle size distribution.
	In regard to the composition and claims 2-4 and 7, Kelley et al. teach zirconia for both the binder and powder component (paragraph [0019]) which is ground to a powder (see Table).  
Kelley et al. teach a sufficient amount of a zirconia binder is added to the 60 Ceria/40 Zirconia mixture (paragraph [0033-0035]) to form a slurry with desired properties.   Therefore, a person of ordinary skill in the art would appreciate that the binder content may vary based on the particle size, relative moisture content and the desired viscosity of the slurry and for additional variables in the processing such that optimizing the binder content would have been obvious to one of ordinary skill in the art (see MPEP 2144.04 Part II). 
Further, as there is no distinction between the zirconia of the power component and zirconia of the binder component in the instant claims, the weight fractions of each component in the prior art are taken to obviate the claimed ranges as arbitrary amounts of each component of the prior art zirconia may be considered the binder or powder component (such as 10-30% of the zirconia bulk fiber in the prior art considered the binder in addition to the zirconia Rigidizer and 10-30% of the zirconia bulk fiber considered the powder component in addition to the 60% cerium oxide powder of the example in the Table in paragraph [0033]).     
The Examiner notes that the method of forming the components (i.e. heat treating and ball milling) are product by process limitations and do not distinguish from the prior art (see MPEP 2113).  Further, Kelley et al. teach the powder is ground to a powder (see table) and the product sheet for ZYBF-2 (see page 3 of product sheet) is a heat treated (i.e. high fired) fiber material. 
	In any event, regarding the heat treatment, while the prior art material is necessarily heat treated (initial sintering to form the material is also considered a heat treatment) no specific temperature is disclosed.  However, absent evidence to the contrary, the “high fired” zirconia as described by the Zircar product sheet prior art is reasonably expected to be heat treated at 1500°C because a person of ordinary skill the art would appreciate that enhances the phase stability of the material for high temperature applications, alternatively, the conditions of the prior art “high fire” is taken to form a product which is indistinguishable from the claimed structure (see MPEP 2113 above). 
In regard to independent claim 8, Kelley et al. teach a molten carbonate fuel cell (MCFC - see title) comprising: a fuel cell stack (figure 3); a manifold; and a caulk 15 between the fuel cell stack and the manifold (paragraph [0029]), the caulk comprising a material as described above which obviates the claimed material in view of Zircar Zirconia Inc. and Kunz et al. as applied to claim 1 above.
	In regard to claims 14-17, Kelley et al. teach zirconia for both the binder and powder component (paragraph [0019]) which is ground to a powder (see Table).  Tetragonal and cubic zirconia being the two most common forms of zirconia (see Zircar property sheet - zirconia stabilized to have tetragonal or cubic structure, page 1 second paragraph).
In regard to claim 5, 6, 18 and 19, Kelley et al. teach pores having a mean pore size of greater than about 0.1 micron (paragraph [0033] - “about 100 nm” in the prior art is taken to be close enough to “about 50 microns” as claimed that the ranges overlap as both encompassing, for example, 75 nm). Further, the product sheet for the material ZYBF-2 describes a median pore diameter based on surface area of 27 Angstrom (i.e. 2.7nm) (see Table on page 2).   The ranges for pore diameter taught by the prior art overlaps the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) and are therefore also taken to overlap the cumulative pore area absent evidence to the contrary (see MPEP 2112.01).	
In regard to claim 7 and 20, Kelley et al. teach that at least one powder component and the at least one binder component do not include ceria (while ceria is described as an option it is not necessary).
In regard to claim 9, Kelley et al. teach the fuel cell stack comprises a plurality of fuel cells (i.e. a stack), with each fuel cell including a cathode 20, an anode 24, an electrically conductive separator plate 22, corrugated current collectors 21, 25, and a molten carbonate electrolyte matrix (paragraph [0030], figure 4).
In regard to claim 10, Kelley et al. teach the caulk 15 is positioned on a first portion of each fuel cell formed by the electrolyte matrix (in pockets formed by bipolar plate 22) and on a second portion of each fuel cell formed by the separator plate 22 (see multiple caulk lines 15 in figure 4).
In regard to claim 11, Kelley et al. teach the separator plate 22 comprises a weld bead 13 positioned between a top trough and a bottom trough of the separator plate and wherein the weld bead remains uncovered from the caulk to form a discontinuity (figure 4, paragraph [0031]).
In regard to claim 12, Kelley et al. teach the caulk 15 is positioned discontinuously over the fuel cell stack (paragraph [0031], figure 4).
In regard to claim 13, Kelley et al. teach the MCFC is configured to minimize electrolyte migration from a positive end of the fuel cell stack to a negative end of the fuel cell stack (paragraph [0031]).  In any event, as the structure disclosed by the prior art is indistinguishable from the claimed structure such a property is necessarily present (MPEP 2112.01).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parihar et al. (US Pub 2011/0200909 newly cited) teaches mixing different zirconia powders to form fuel cell components (see abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723